DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 12/23/2020. Claims 1, 11, and 21 have been amended. Claim 22 has been added. Claims 1-22 are pending and will be considered for examination.
3.	In light of applicant’s amendments to the title submitted on 12/23/2020, the objection to the specification is withdrawn.
4. 	Double patenting rejections are withdrawn since Applicants have submitted a terminal disclaimer on 12/23/2020.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 	sale or otherwise available to the public before the effective filing date of the claimed invention.
5. 	Claims 1-4, 11-14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “2014 LG Smart TV with webOS” (published on Jan 9, 2014, hereinafter LGwebOS).
	As in independent Claim 1, LGwebOS teaches a display apparatus comprising: 
 	a display configured to display an item list including items and a cursor controlled by an external device (at least figs. 4-5 on page 3, a Smart TV display a list of items or content on a display screen (or monitor)), and a cursor indicating a position of a user 
 	a processor configured to: 	control the display to display the cursor to move across the items in the item list based on movement of the external device, and gaps between the items according to a location of the cursor (at least figs. 4-11 on pages 3-9, for example, in figs. 9A-9B on page 7, the cursor can be moved to the left based on the user input (e.g., moving the remote controller to the left). For another example, in figs. 11A-11B on page 9, the cursor can be moved up based on the user input (e.g., moving the remote controller upward) and a space (or grp) between items can be changed);
 	based on the location of the cursor being on a first item included in the item list, display a first gap between the first item and a second item adjacent to the first item and a second gap between the first item and a third item adjacent to the first item (at least figs. 6A-6C on page 4, a space (or gap) between two items, such as a selected item (a shopping widget/application/content) and a camera widget or a music widget based on the position of the cursor and the shopping widget); and 
 	based on the location of the cursor on the first item being moved across the first item toward the second item, increase the first gap and decrease the second gap gradually (at least figs. 6A-6C on page 4, the space between the shopping widget with other items and can changed based on the position of the cursor on the shopping widget and at least figs. 6D-6E, on pages 5, the space between the shopping cart with adjacent items can be continuously changed based on the position of the cursor with the shopping content).  

 	As in Claim 2, LGwebOS teaches all the limitations of Claim 1. LGwebOS further teaches that the processor is further configured to: 
 	obtain a distance between the cursor and a central line of the first item; and  continuously increase the first gap as the distance between the cursor and the central line of the first item becomes smaller (at least figs. 6A-6C on page 4, the space between the shopping widget with other items and can changed based on the position of the cursor on the shopping widget and at least figs. 6D-6E, on pages 5, the space between the shopping cart with adjacent items can be continuously changed based on the position of the cursor with the shopping content).  .  

 	As in Claim 3, LGwebOS teaches all the limitations of Claim 1. LGwebOS further teaches that the processor is further configured to control the display to continuously decrease the first gap as the cursor is moved from a central line of the first item (at least figs. 6A-6C on page 4, the space between the two items (e.g., the shopping widget and the camera widget) can be decreased or returned to an initial gap based on the position of the cursor on the shopping widget).

 	As in Claim 4, LGwebOS teaches all the limitations of Claim 1. LGwebOS further teaches that the processor is further configured to control the display to: 
 	continuously decrease the first gap, and maintain the second gap, as the cursor is moved from a central line of the first item to a central line of the third item (at least figs. 6A-6C on page 4, the space between the two items (e.g., the shopping widget and the camera widget) can be continuously changed (i.e.. reduced) based on the position 
 	change the first gap to a minimum gap in response to the cursor being positioned on the central line of the third item (at least figs. 6A-6C on page 4, the space between the two items (e.g., the shopping widget and the camera widget) can be changed to minimum gap (e.g., zero value)).

 	Claims 11 and 21 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 12 is substantially similar to Claim 2 and rejected under the same rationale.

 	Claim 13 is substantially similar to Claim 3 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 4 and rejected under the same rationale.

 	As in Claim 22, LGwebOS teaches all the limitations of Claim 1. As in Claim 3, LGwebOS further teaches that the location of the cursor on the first item is moved .


Allowable Subject Matter
 6. 	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 15 is substantially similar to Claim 5 and objected to under the same rationale. 
 	Claim 16 is substantially similar to Claim 6 and objected to under the same rationale.  
 	Claim 7-10 are dependent of claim 1 and the references are not provided for claims 7-10.
 	Claim 17-20 are dependent of claim 11 and the references are not provided for claims 17-20.


Response to Arguments
7.	Applicant's arguments with respect to the claims 1-22 have been fully considered, but are moot in view of the new ground(s) of rejection.
across the shopping widget while the drag and drop operation takes place. Instead, FIGS. 6A-6E of LGwebOS show that, while the shopping widget moves with the cursor during the drag and drop operation, the cursor remains fixed to a single location within the widget. Examiner notes that the currently written claims do not require the cursor movement across the item (or item list) while the operation (e.g., drag and drop) takes place. Rather, it can be understood that the can be moved across the items in the item list in order to indicate (or select) an item for performing operations. LgwebOS teaches that based on the cursor movement, the cursor can be moved across the items list and remained in a fixed location to indicate (or select) an item for performing actions. Thus, LGwebOS still teaches all the limitations recited in claim 1. 


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/RINNA YI/
 Primary Examiner, Art Unit 2144